Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 09/03/21 have been fully considered but they are not persuasive.
	Kaplan discloses the claimed invention except for a thickness of the monolithic layer having a range of from 5 times to 50 times greater than a thickness of the second layer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thickness between 5 to 50 times the thickness of the second layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
	Paragraph 0039 of the application specification discloses a monolithic thickness between 2 times to 50 times thicker than the second layer.  Therefore, the Examiner believes the new limitations lack criticality.  The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
	Most of the new added limitations are product by process recitations except for the “constant thickness”.  A comparison of the recited process with the prior art processes does NOT serve to resolve the issue concerning patentability of the product.  In re Fessman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974).  Whether a product is patentable depends on whether it is known in the art or it is obvious, and is In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964).  In an ex parte case, product-by-process claims are not construed as being limited to the product formed by the specific process recited.  In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976). 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan US Patent 5,282,861.
	NOTE: the Examiner interpreted the word: monolithic as a constant surface covering the substrate (see paragraph 0033 disclosing the term monolithic as a single layer) and the Examiner is using the crystalline microstructure instead of the amorphous.  The claim only require one of the microstructures.
	Kaplan discloses an implant comprising a substrate having a reticulated open cell substrate comprising a lightweight substantially rigid foam carbonaceous material (see col. 7, lines 20-25; and claim 
	However, Kaplan is silent regarding the thickness of the monolithic layer and the new limitations filed on 9/3/21 disclosing the thickness of the monolithic layer having a range from 5 times to 50 times greater than a thickness of the second layer.  Nowhere in the written description disclose a constant thickness, even though, the drawings look like the monolithic layer has a constant thickness.
	As disclosed in this application (see paragraphs 37, 38, 78, 79, 86 and 87), the monolithic layer can have a constant or variable thickness.  Therefore, the constant thickness of the monolithic layer is not patentable because there is no evidence indicating such thickness is critical for the invention.  For the reason above, it would have been obvious to one ordinary skill in the art at the time the invention was made to modify the unknown thickness of the Kaplan reference with a constant thickness.  Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the thickness involves only routine skill in the art.
	Regarding the thickness range from 5 to 50 times, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thickness between 5 to 50 times the thickness of the second layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claims 2 and 5 see col. 8, lines 1-6 and Figures 1 and 2.
	Regarding claim 3, see col. 9, lines 48-50.
	Regarding claim 4, see Figure 3.
	Regarding claim 6, see col. 9, lines 31-33.

	Regarding claim 8, a comparison of the recited process with the prior art processes does NOT serve to resolve the issue concerning patentability of the product.  In re Fessman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974).  Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable.  In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964).  In an ex parte case, product-by-process claims are not construed as being limited to the product formed by the specific process recited.  In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976).
	Regarding claim 9, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the first layer with a thickness greater than the second layer because Applicant has not disclosed that by having thickness greater than the second layer provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with similar thickness than the second layer because it would perform equally as well.
	Therefore, it would have been an obvious matter of design choice to modify the Kaplan reference to obtain the invention as specified in claim 9.
	Regarding claim 21, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the microstructure of the monolithic layer of the Kaplan reference with an amorphous microstructure because Applicant has not disclosed that by having an amorphous microstructure provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with crystalline microstructure of the Kaplan reference because it would perform equally as well.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760.  The examiner can normally be reached on Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.